Landis, P. J.,
The statement in this case avers that the plaintiff, at the special instance and verbal request of the defendant, delivered to the said defendant certain kinds of gasoline, oil and other petroleum products at the times, in the amounts, of the kinds and for the prices set forth in a copy of the plaintiff’s account attached and marked Exhibit “A;” that the prices charged were just and reasonable and such as are customarily and usually paid for such goods and were the fair market value of the goods sold and delivered; and that the amount due was $269.05, on which there are credits to the amount of $70. Exhibit “A” sets forth by day and date the merchandise sold, with the quantity and price. A sufficient cause of action is set forth, and the court, under such circumstances, has no power to enter a judgment for defendant under an affidavit raising a question of law.
The objection raised by the defendant is entirely outside of the present record. It may be a defence to the plaintiff’s action, but it certainly cannot be interposed at this time.
The affidavit of defence raising a question of law is, therefore, decided in favor of the plaintiff, and the defendant is given fifteen days to file an affidavit of defence to the merits of the action.
From George Ross Eshleman, Lancaster, Pa.